Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered November 2, 2005, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the imposition of a sentence which was greater than that originally promised to *565him at the time of his plea of guilty is not preserved for appellate review (see CPL 470.05 [2]; People v K.F., 208 AD2d 948 [1994]; People v Ellis, 162 AD2d 701 [1990]). Mastro, J.P., Ritter, Skelos, Garni and McCarthy, JJ., concur.